—Judgment unanimously affirmed. Memorandum: We agree with defendant that his purported waiver, as part of his guilty plea, of his right to appeal on constitutional double jeopardy grounds was invalid (see, People v Callahan, 80 NY2d 273, 280; People v Seaberg, 74 NY2d 1, 9; see also, People v Michael, 48 NY2d 1, 7). On the merits, however, we conclude that the court properly granted the People’s earlier motion for a mistrial based on manifest necessity (see, CPL 280.10 [3]; Matter of Enright v Siedlecki, 59 NY2d 195, 199-201). The court’s reliance on medical information that a key prosecution witness had suffered a massive heart attack was proper (see, Hall v Potoker, 49 NY2d 501, 507). (Appeal from Judgment of Supreme Court, Erie County, Kubiniec, J.—Criminal Possession Weapon, 2nd Degree.) Present—Green, J. P., Pine, Balio, Callahan and Boehm, JJ.